Fourth Court of Appeals
                           San Antonio, Texas
                               February 27, 2020

                              No. 04-19-00332-CV

Lee B. WHEELER, Trustee of the L& P Children's Trust and Nancy Wheeler Plumlee,
                                 Appellants

                                       v.

              SAN MIGUEL ELECTRIC COOPERATIVE, INC.,
                             Appellee

          From the 36th Judicial District Court, McMullen County, Texas
                        Trial Court No. M-17-0027-CV-A
                 Honorable Starr Boldrick Bauer, Judge Presiding


                                 ORDER
  Appellee’s motion for leave to exceed word limit is GRANTED.

  It is so ORDERED on February 27, 2020.

                                                   PER CURIAM


  ATTESTED TO: _______________________
               MICHAEL A. CRUZ
               CLERK OF COURT